TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00463-CV



                                 Loretta Jane Abel, Appellant

                                                v.

            The Law Offices of Bob Richardson, and Bob Richardson, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-GN-09-002833, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Counsel for appellant Loretta Jane Abel and counsel for appellees The Law Offices

of Bob Richardson, and Bob Richardson have filed an agreed “Motion to Dismiss” seeking to vacate

the district court’s order and remand this case to the district court for rendition of judgment in

accordance with the parties’ settlement agreement.

               We grant the motion, vacate the district court’s judgment without reference to the

merits, and remand to the district court for rendition of judgment in accordance with the parties’

settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B).



                                             __________________________________________

                                             Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Vacated and Remanded on Joint Motion

Filed: August 29, 2012